NonFinal Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 21-32 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See for example, paragraphs [0203], [0205], [0206], etc.

The use of the term PHARMACOAT®, DOW CORNING® etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in 
commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The (i) provisional rejection of claims 21-29 on the ground of nonstatutory double patenting over claims of copending Application Nos. 17/393,566; 17/681,001 and 17/729,427 and (ii) rejection of claims 21-29 on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 11,110,100 are maintained.
As set forth in the previous Office Action, the claims at issue are not identical, they are not patentably distinct from each other because both the reference claims and the instant claims are drawn to the use of ganaxolone for treating epilepsy/seizures.
The instant claims differ from the references claims by reciting the treatment of CDKL5 deficiency disorder (CDD).
However, as evidenced by the present specification and would have been known to the skilled artisan in the art at the time of the present invention, CDD is characterized by epilepsy/seizures (see for example, paragraph [0184]-[0186] of the present specification). The determination of the amounts and dosage regimen is routine in the medical art and, thus, would have been within the level of skill of the ordinary artisan.

Response to Arguments
Applicant argues the instant claims are directed to reducing seizure frequency in CDKLS deficiency disorder and the cited references are directed to treating status epilepticus.  According to applicant, while each is characterized by the presence of epileptic seizures, they are each independently recognized as medically distinct conditions with reference to Fehr et al., (2013).  Applicant also argues FDA recognizes CDKL5 deficiency disorder and status epilepticus as different diseases granting orphan drug designation to each independently.  Applicant’s argument was considered but not persuasive for the following reasons.
The examiner notes applicant’s argument that FDA approved ganaxolone for treatment of both CDKL5 and status epilepticus.  Said approval does not factor into the decision of the Office.  The issue before the Office is whether the claimed invention would have been obvious to the skilled artisan in the art at the time of the present invention.
As noted by applicant, both CDKL5 and status epilepticus are characterized by the presence of epileptic seizures.  Administration of ganaxolone for reducing seizure as instantly claimed is rendered obvious by the claims of the cited reference because as implied by the disclosures of the cited references the compound would also useful in treating seizures in subjects with CDKL5 deficiency (see paragraphs cited in previous Office Action).
Applicant’s statement that the ‘001 applicant will be abandoned is noted.  However, as of the date of this Office Action, the application was active, i.e., not abandoned. 
For these reasons, the (i) provisional rejection of claims 21-29 on the ground of nonstatutory double patenting over claims of copending Application Nos. 17/393,566; 17/681,001 and 17/729,427 and (ii) rejection of claims 21-29 on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 11,110,100 are maintained.

Claim Rejections - 35 USC § 112
The rejection of claims 21-29 under 35 U.S.C. 112(a), first paragraph, scope of enablement is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 21-29 under 35 U.S.C. 103 over Kerrigan et al., 2000; Yawno et al., 2017 and NORD, 2012 is withdrawn.

Claim(s) 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chez, 2016 (cited by applicant on IDS submitted 06/15/2022).
Chez teaches ganaxolone reduces seizure in patients with CDKL5 (see the entire article, especially Results and Conclusions).  The reference teaches dosages up to 1800 mg/day (see Methods).
The instant claims differ from the reference by reciting the administration of ganaxolone in an amount of about 18 mg/kg/day for about one week followed by increasing the amount about once per week for a duration of about three subsequent weeks to an amount of about 63 mg/kg/day, wherein ganaxolone is administered orally three times per day.
As noted above, the reduction of seizures in CDKL5 patients utilizing ganaxolone was known in the art at the time of the present invention.  Determining the amount or treatment regimen is routine in the medical art and, thus, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to determine the optimum regimen for reduction of seizures in CDKL5 patients as taught by Chez with a reasonable expectation of success, because “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al., 2006; Kerrigan et al., 2000 and Yawno et al., 2017 in combination.
Archer et al. teaches CDKL5 mutations are a significant cause of infantile spasms and early epileptic seizures (see the entire article, especially Abstract; page 733, Discussion).  
Archer et al. does not teach the use of ganaxolone in the treatment of said infantile spasms and early epileptic seizures.
However, the art, as evidenced by Kerrigan et al. and Yawno et al., teaches the use of ganaxolone for treatment of intractable infantile spasms and neonatal seizures (see the references in their entirety).
Kerrigan teaches treating children in a dose-escalation manner; oral dose of ganaxolone progressively increased to 36 mg/kg/d (or to the maximally tolerated dose) over a period of 4 weeks, than maintained for 8 weeks before tapering and discontinuation; and ganaxolone was safe and effective in treating refractory infantile spasms patients (see Abstract; page 134, Introduction; Study Design, 2.2 page 138, Discussion). Kerrigan also teaches that most children with infantile spasms are developmentally retarded and that the triad of infantile spasm is developmental retardation and West syndrome (see page 134, 2nd paragraph).
Yawno teaches ganaxolone is an ideal anti-seizure treatment with minimal or no adverse effect on neonatal brain; neonatal seizures are associated with cognitive, intellectual, behavioral and sensorimotor deficits; administration of ganaxolone orally two- or three-times daily; doses up to 50 mg/kg/d in children (see Abstract; page 1, Neonatal Seizures, 1st paragraph; page 3, Ganaxolone As A Novel Neurosteroid-Based Anti-Seizure Drug, 1st, 3rd and paragraph bridging pages 3/4).
Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that ganaxolone would be useful in the treatment of infantile spasms and seizures caused by CDKL5 mutation.  The motivation would be based on the teachings in the art that CDKL5 mutations are a cause of infantile spasms and early epileptic seizures and that ganaxolone is useful in treating infantile spasms and neonatal seizures.
The examiner notes the recitation of the (i) various dosage amount and regimen and (ii) different formulations, i.e., suspension, capsule, tablet.
As indicated above, Kerrigan teaches treating children in a dose-escalation manner and that the dose of ganaxolone can be progressively increased to 36 mg/kg/d (or to the maximally tolerated dose) over a period of 4 weeks, than maintained for 8 weeks; and Yawno teaches administration of ganaxolone orally two- or three-times daily and doses up to 50 mg/kg/d in children.  Based on said teachings and the level of skill of the ordinary artisan in the medical/pharmaceutical art at the time of the present invention, determining the amount and dosage regimen for treatment of CDD would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.
The different oral formulations recited by the instant claims were well-known in the medical/pharmaceutical art at the time of the present invention (see for example, US 9,682,931, col. 22, lines 39-45; US 9,682,936, col. 47, lines 56-65).  The preparations of said oral formulations were also well-known and, thus, within the level of skill of the ordinary artisan in the art at the time of the present invention.
Therefore, the claimed invention is rendered prima facie obvious.

Other Matters
Applicant’s argument that treatment of seizures as taught by Kerrigan and Yawno are not the same as seizures associated with CDKL5 deficiency is noted .  
However, as evidenced by (i) Archer, CDKL5 mutations are a significant cause of infantile spasms and early epileptic seizures and (ii) Chez, ganaxolone is useful in reducing seizures caused by CDKL5 mutation.  In other words, the connection between CDKL5 mutations and infantile spasms and early epileptic seizures as well as the use of ganaxolone in reducing seizures in subjects with CDKL5 mutation were known in the art at the time of the present invention.
For these reasons, the claims are rejected as indicated above in paragraph #s 9 and 10.  

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628